Citation Nr: 0815367	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for prostate cancer, status-post brachytherapy, to include 
restoration of a 100 percent rating.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

During the pendency of this appeal, in April 2006 the RO 
increased the disability rating assigned to the veteran's 
prostate cancer from 10 percent to 20 percent, effective from 
February 1, 2006.  This did not satisfy the veteran's appeal.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the veteran was granted 
service connection and a 100 percent disability rating for 
prostate cancer, effective October 26, 2004.

2.  The last surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure for the prostate cancer was 
performed in January of 2005.

3.  The originating agency proposed to reduce the disability 
rating for the veteran's prostate cancer from 100 percent to 
10 percent in an August 2005 rating decision; the veteran was 
informed of the proposed reduction by letter mailed in August 
2005 and was afforded a period of 60 days in which to submit 
additional evidence.

3.  By rating decision dated in November 2005, the disability 
rating for the veteran's prostate cancer was reduced to 10 
percent, effective February 1, 2006; by rating decision dated 
in April 2006, the disability rating was revised and 
increased to 20 percent, effective February 1, 2006.

4.  The evidence of record at the time of the reduction 
showed that the veteran's prostate cancer was not active and 
that the residuals of the cancer were manifested primarily by 
voiding dysfunction requiring the use of absorbent pads which 
must be changed less than two times per day; there was no 
evidence of local reoccurrence or metastasis of the cancer.

5.  During the period on and after February 1, 2006, the 
residuals of the veteran's prostate cancer have been 
manifested by voiding dysfunction requiring the use of 
absorbent pads which must be changed less than two times per 
day.

6.  The veteran does not have penile deformity.


CONCLUSIONS OF LAW

1.  The 100 percent disability rating for prostate cancer, 
status-post brachytherapy was properly reduced to 20 percent, 
effective February 1, 2006, and a disability rating higher 
than 20 percent is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2007).

2.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 
7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with notice 
in connection with his prostate cancer claim by letters 
mailed in November 2004 and August 2005.  The November 2004 
letter provided the veteran with the notice required under 
the VCAA and specifically request him to submit all pertinent 
evidence in his possession.  The August 2005 letter contained 
notice of the proposed reduction in disability rating and a 
statement of the material facts and reasons for such 
reduction.  It also advised him of his right to submit 
additional evidence within 60 days to show that compensation 
payments should be continued at the current level.

With respect to the claim for an initial compensable 
disability rating for erectile dysfunction, the record 
reflects that the veteran was informed of the applicable 
rating criteria in the April 2006 Statement of the Case.  
Therefore, the Board believes that the veteran was on notice 
of the fact that deformity of the penis is required for a 
compensable rating.  The Board notes that no additional 
evidence was received in response to the statement of the 
case and that the veteran has not disputed the medical 
evidence of record which shows that he does not have 
deformity of the penis.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the evidence pertinent to 
establishing an effective date for a higher initial rating 
and that pertinent to establishing entitlement to a higher 
initial rating are essentially the same.

The Board notes that the veteran has been afforded an 
appropriate VA examination and that pertinent medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either of the claims.  The Board also is unaware 
of any such outstanding evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Prostate Cancer

Initially, the Board notes that the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 (2007), which pertain to terminations of 
total disability ratings and to rating reductions, are not 
applicable in this case.  Here, the reduction of the 100 
percent disability rating assigned for the veteran's prostate 
cancer was specifically provided for by the pertinent rating 
criteria.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2007), a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system.  A note following the code indicates that the 100 
percent disability rating shall continue beyond the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (2007).  If there has 
been no local reoccurrence or metastasis, residuals are to be 
rated on voiding dysfunction or renal dysfunction, whichever 
is predominant.

The record reflects that, in accordance with the provisions 
of Diagnostic Code 7528, the veteran was afforded a VA 
examination in July 2005.  The veteran informed the examiner 
that brachytherapy was performed in January 2005 and that he 
had no subsequent therapeutic procedures.  Neither local 
reoccurrence nor metastasis of the veteran's prostate cancer 
was noted in the examination report.

Based on the findings of the July 2005 VA examination, the 
originating agency proposed to reduce the veteran's 100 
percent disability rating by rating decision mailed in August 
2005.  The rating decision was accompanied by a letter, which 
was mailed to the veteran at his address of record and 
informed him that he would be given 60 days to submit 
additional evidence.  No additional evidence was received, 
and in a November 2005 rating decision the originating agency 
reduced the disability rating for the veteran's prostate 
cancer from 100 percent to 10 percent, effective February 1, 
2006.  The originating agency revised this action in March 
2006 by issuing a rating decision that assigned a 20 percent 
disability rating, effective February 1, 2006.

The Board has determined that the procedural requirements of 
38 C.F.R. § 3.105(e) were met with respect to the reduction 
in the evaluation of the veteran's prostate cancer.  He was 
provided with appropriate notice regarding the change in the 
disability rating assigned for his prostate cancer and was 
given 60 days to submit additional evidence.  Moreover, the 
effective date of the reduction, February 1, 2006, complies 
with the requirement that reductions be effective the last 
day of the month in which a 60-day period from the date of 
notice of the final rating action expires.  See 38 C.F.R. 
§ 3.105(e).

The Board also has determined that the assignment of a 20 
percent disability rating, effective February 1, 2006, for 
the residuals of the veteran's prostate cancer was proper.  
As noted above, Diagnostic Code 7528 provides that, if there 
has been no local reoccurrence or metastasis, the residuals 
of prostate cancer should be rated based on voiding 
dysfunction or renal dysfunction, whichever is predominant.  
As noted, the medical evidence of record shows that there has 
been no local reoccurrence or metastasis of the cancer.  The 
veteran's service-connected disability, therefore, must be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Here, the medical evidence of record reveals that the 
residuals of the veteran's prostate cancer are manifested by 
voiding dysfunction.  Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2007).

For residuals of urine leakage, a 20 percent rating is 
warranted if the disability requires the use of absorbent 
materials that must be changed less than 2 times per day.  A 
40 percent disability rating is warranted if the disability 
requires the wearing of absorbent materials that must be 
changed two to four times per day.  The maximum schedular 
disability rating of 60 percent rating is warranted if the 
disability requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day.

The record reflects that the veteran experiences urine 
leakage that most nearly approximates the criteria for a 20 
percent disability rating.  The veteran did not report using 
absorbent materials on VA examination in July 2005, and he 
denied any current problems with incontinence.  A February 
2006 private treatment record notes that he reported wearing 
absorbent materials on most days and experiencing 
incontinence.  However, there is no indication in the record 
that the veteran is required to change absorbent materials 
two or more times per day.  Accordingly, a disability rating 
higher than 20 percent is not warranted based on urine 
leakage.

The Board has considered whether the veteran may be entitled 
to a higher disability under the rating criteria specific to 
obstructed voiding and urinary frequency.  The record, 
however, does not show that the veteran has experienced 
urinary retention requiring catheterization or marked 
obstructive symptomatology on or after February 1, 2006.  The 
rating criteria for obstructed voiding, therefore, are not 
applicable.

The record does show that the veteran experiences urinary 
frequency.  For residual urinary frequency, a 20 percent 
disability rating is warranted for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  The maximum schedular disability rating of 
40 percent rating is warranted for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  

Here, the medical evidence does not support a disability 
rating higher than 20 percent based on urinary frequency.  
The veteran informed the July 2005 VA examiner that he 
urinated two to three times per day.  He reported that he 
urinated between 10 and 15 times per night but explained that 
this level of frequency occurred approximately once per week.  
According to a February 2006 private treatment record, he 
complained of urinary frequency once or twice per night, 
depending on his fluid intake.  Although the veteran reported 
that he experiences greater urinary frequency approximately 
once per week at the July 2005 VA examination, his general 
level of urinary frequency does not meet the criteria 
contemplated by a 40 percent disability rating.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.

Erectile Dysfunction

The veteran's erectile dysfunction is rated by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).  This code 
provides that deformity of the penis, with loss of erectile 
power, warrants a 20 percent evaluation and consideration of 
special monthly compensation.

In every instance where the rating schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record establishes that an initial 
compensable disability rating is not warranted for the 
veteran's service-connected erectile dysfunction.    On VA 
examination in July 2005, physical examination revealed no 
penile deformity.  There is no contrary medical evidence of 
record, and the veteran has not alleged that he has penile 
deformity.


Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the periods in question has either 
disability warranted a higher rating  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Finally, the Board has considered whether the veteran's 
claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
record reflects that during the period at issue, the veteran 
has not required hospitalization for his prostate disability 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  The evidence 
also shows that the veteran has not required hospitalization 
for his erectile dysfunction.  There is no indication in the 
record that this disability has resulted in any occupational 
impairment.  Therefore, the Board has determined that 
referral of the claims for extra-schedular consideration is 
not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer, status-post brachytherapy, to include 
restoration of a 100 percent disability rating, is denied.

Entitlement to an initial compensable disability rating for 
erectile dysfunction is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


